DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 10/14/2021, and amendment filed 01/22/2022.

	Claims 1-7, 10, 12, 15, 19, 22, 23, 25, 26 and 28-31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek on March 16, 2022.

The application has been amended as follows: 
(A) 	Claim 1 has been amended as follows:
“A method of producing a cryopreserved cartilage product comprising:
a collagen matrix comprising a radial layer, a transitional layer, and a tangential layer, and wherein the natural cartilage sample comprises native cells that are endogenous to the natural cartilage sample and were embedded in the natural cartilage sample when it was isolated from the subject; and
b. introducing pores to the natural cartilage sample, wherein the pores are channels that extend entirely through the radial, transitional, and the tangential layer of the natural cartilage sample; 
c. incubating the natural cartilage sample at about 4° for at least 30 minutes; 
d. partially digesting the natural cartilage sample; and
e. cryopreserving the cartilage product;
wherein, after cryopreserving, at least 70% of the native cells that are endogenous to the natural cartilage sample and were embedded in the natural cartilage sample when it was isolated from the subject are viable in the cryopreserved cartilage product,
wherein, after cryopreserving, the natural cartilage sample retains the structural and functional properties of natural cartilage, [[and]]
wherein digestion is limited to an amount that preserves the viability of native cells that are endogenous to the natural cartilage sample and/or the structural and functional properties of the natural cartilage sample, and 
wherein digestion is performed in a manner that retains interaction between the collagen matrix and the native cells.”
 

“ The method of Claim 1, wherein the cartilage product further comprises 


Reasons for Allowance

Claims 1-7, 10, 12, 15, 19, 22, 23, 25, 26, 28-31 are allowed.

The following is an examiner’s statement of reasons for allowance: the present claims require “partial digestion of the natural cartilage”. The only cited reference that teach digesting the cartilage is Seyedin reference. However, Seyedin teaches complete digestion of the natural cartilage so that the cartilage is digested till cells are free from surrounding matrix, and undigested material is removed. The digestion taught by Seyedin completely digests the natural cartilage to produce free chondrocytes. The recovered free chondrocytes are expanded in vitro in cell culture, and the cultured chondrocytes are further digested to ensure complete digestion. The ~80% viability of the chondrocytes taught by Seyedin refers to the viability of chondrocytes that have been freed of surrounding matrix and further cultured, while the instantly claimed  natural cartilage collagen isolated from a subject and containing native viable cells is only partially digested and cryopreserved so that the digestion retains interaction between the collagen matrix and the native cells. The claimed method produces cartilage product that is digested only in an amount that preserves the viability of embedded cells native to the collagen matrix and the structural integrity of the collagen matrix, and comprises at least 70% native, not culturally expanded, viable cells .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./